

116 SRES 594 IS: Calling for the payments to States for the Child Care and Development Block Grant program to be sufficient to cover losses experienced by child care providers due to the COVID–19 pandemic. 
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 594IN THE SENATE OF THE UNITED STATESMay 21, 2020Mrs. Loeffler (for herself and Ms. Ernst) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONCalling for the payments to States for the Child Care and Development Block Grant program to be sufficient to cover
losses experienced by child care providers due to the COVID–19 pandemic. 
Whereas the COVID–19 pandemic has disrupted the child care market and has resulted in decreased demand for child care, closures of child care providers, and unemployment for parents;Whereas before the pandemic, many working families faced challenges of increasing costs of child care, and a lack of access to child care, including a lack of access in child care deserts;Whereas in the months before the pandemic, the Child Care and Development Block Grant program provided access to affordable child care each month to nearly 850,000 families, and over 1,400,000 children;Whereas child care providers have lost significant income from families who cannot pay and from reduced State reimbursements;Whereas in March 2020, in a nationwide survey of child care providers, 30 percent of the child care providers said they would not withstand a closure of more than 2 weeks without significant public investment and support, an additional 17 percent of the child care providers said they would not withstand a closure of any amount of time without that investment and support, and only 11 percent of the child care providers were confident they could withstand a closure of an indeterminate length without that investment and support;Whereas child care providers that remain open are supporting our Nation’s front line of defense by providing child care for essential workers who are first responders, health care, public transit, and grocery store workers, and workers in essential industries, and who have an estimated 6,000,000 children under the age of 13 in need of emergency care;Whereas those providers are facing challenges of increased costs for cleaning their facilities and providing a safe environment for children;Whereas the CARES Act provided $3,500,000,000 for the Child Care and Development Block Grant program and much-needed relief for families and businesses;Whereas an estimated additional $25,000,000,000 is still needed for the Child Care and Development Block Grant program to provide minimum sufficient funds to States, ensuring that many child care providers remain open and many others are able to reopen their facilities; andWhereas the United States is beginning to recover and accessible child care is crucial for working parents to return to work: Now, therefore, be itThat the Senate calls for— (1)significant funds, in addition to the amount provided under the CARES Act (Public Law 116–136), to be made available through payments to States for the Child Care and Development Block Grant program; and(2)those funds to be used for the purposes of making maintenance grants for eligible child care providers under the Child Care and Development Block Grant Act (42 U.S.C. 9858 et seq.)—(A)to support the providers in paying costs associated with closures, or decreased attendance or enrollment, related to coronavirus; and(B)to assure the providers are able to remain open or reopen as appropriate.